DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            YENDE FRANCIS,
                               Appellant,

                                     v.

                           IAN ZEEK PARETS,
                                Appellee.

                               No. 4D21-3542

                           [September 8, 2022]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case No.
DVCE21-000006.

   Yende Francis, Southwest Ranches, pro se.

   Natalie P. Mescolotto of NM Legal, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.